Citation Nr: 1008755	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-24 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for throat cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.  The case was before the Board in February 2008, when 
it was remanded for additional development.

The issues of service connection for hypertension and 
diabetes are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran is not shown to have heart disease or throat 
cancer.


CONCLUSION OF LAW

Service connection for heart disease and throat cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  A March 2004 letter explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  This letter also informed 
the appellant of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.  The claims were 
readjudicated after all critical notice was issued and 
additional evidence was received.  See November 2009 
supplemental statement of the case (SSOC).  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  It is not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
service personnel records are associated with his claims 
file, and pertinent postservice treatment records have been 
secured.  He underwent Agent Orange Screening in April 2002 
and was afforded a VA heart/hypertension examination in April 
2004.  While the examination report does not include a 
specific notation regarding the presence or absence of heart 
disease, all testing for such (including EKG and chest X-ray) 
was normal (and the Veteran reported that he was evaluated 
for chest pain by a private physician, and that a stress test 
and echocardiogram at that time were also normal).  The Board 
finds that the April 2004 examination report provides 
sufficient information to address the matter of service 
connection for heart disease.  Given the normal pertinent 
studies results and clinical findings (as well as the 
Veteran's own account to the examiner that more exhaustive 
evaluation by a private physician also produced normal 
findings) the Board finds that remanding this matter for a 
physician to opine whether or not the Veteran has heart 
disease would be pointless.  Furthermore, the Board finds 
that an examination for throat cancer is not necessary.  
Absent any competent evidence suggesting that the Veteran has 
throat cancer, an examination for such is not necessary.  The 
Veteran has not identified any pertinent evidence (i.e., 
records of any evaluation or treatment that would show or 
suggest he has heart disease or throat cancer); presumably if 
any medical provider suspected the Veteran has throat cancer, 
there would have been follow-up.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include cardiovascular disease) 
may be service-connected on a presumptive basis if manifested 
to a compensable degree within a specified period of time 
following a veteran's discharge from active duty (one year 
for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  
To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a Veteran 
contracts one of the following diseases associated with 
herbicide exposure, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no evidence of such disease 
during the period of such service:  Chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
non-Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; 
see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's interpretation that service in Vietnam 
requires that a claimant have set "foot-on-land" in 
Vietnam).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The threshold requirement that must be met in order to 
establish a claim for service connection is that there must 
be competent evidence (a medical diagnosis) of a current 
disability (or one that existed on or after the date of 
application for service connection).  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran claims (in essence) that service connection for 
heart disease is warranted because he was evaluated for heart 
disease in service; and that service connection for throat 
cancer is warranted because he was exposed to herbicide 
(Agent Orange) and other chemical agents during service and 
currently experiences throat irritation, soreness, and bad 
breath.  He has testified that he has not received a 
diagnosis of heart disease or lung cancer from a doctor.  

Personnel records associated with the claims file show that 
the Veteran did not have any service in Vietnam (nor is it so 
alleged).  His STRs show that on one occasion (in August 1966 
or 1967 -year illegible on record) he sought treatment for 
complaints of heart trouble manifested by a one month history 
of episodes of dizziness, rapid heart beat, and weakness.  
Examination was reported to be essentially normal.  The 
impression was rule out paroxysmal atrial tachycardia.  In 
August 1967 he was noted to have complaints of sore throat in 
connection with a head cold; and in November 1967 he was 
noted to have irritated throat and cough (in connection with 
an upper respiratory infection).  On service separation 
examination, the Veteran reported a history of heart trouble 
(palpitation or pounding heart); on clinical evaluation his 
heart, mouth and throat were normal.  

On VA examination for heart disease/hypertension in April 
2004, a chest X-ray was interpreted as within normal limits 
and an EKG (electrocardiogram) showed NSR (normal sinus 
rhythm) and no LVH (left ventricular hypertrophy).  The 
report shows a diagnosis of essential hypertension (for which 
service connection is separately claimed); there is no 
diagnosis relating to heart disease.  

A September 2006 Emergency Room report (in connection with 
treatment for left foot pain), shows normal oropharynx on 
head/eyes/ears/nose/throat evaluation and regular rhythm, 
normal rate, no murmurs, normal S1 and S2, and no gallop on 
cardiovascular evaluation.  

The postservice VA and private treatment records show 
diagnosis of and treatment for hypertension; however, these 
records are silent for findings or diagnosis of heart disease 
or throat cancer.  The Veteran has not submitted any records 
of treatment for heart disease or throat cancer, nor has he 
identified any source of records of postservice treatment for 
such disabilities (for VA to secure).  In fact he has denied 
receiving either diagnosis from a medical care provider.  The 
Board notes that the Veteran's theory of entitlement to 
service connection for throat cancer is premised on an 
allegation that such disease stems from his exposure to Agent 
Orange/other (unnamed) chemicals during service, and that 
development for evidence of exposure is to date incomplete.  
Inasmuch as with respect to this claim he has not meet the 
threshold requirement of a diagnosis of the disability for 
which service connection is sought (throat cancer) 
development for exposure to such environmental hazards prior 
to a decision in this matter is not necessary.  

The Veteran was advised that to substantiate a claim of 
service connection he must present (or identify for VA to 
secure) evidence that he has the disability for which service 
connection is sought.  See page 7 of March 2004 notice 
letter.  Without any competent evidence that he has (or might 
have) heart disease or a throat disability, there is no valid 
claim of service connection for such disabilities.  See 
Brammer, 3 Vet. App. at 225.  Accordingly, consideration of 
the claims of service connection for heart disease and throat 
cancer need not proceed any further; the appeal in these 
matters must be denied.




ORDER

Service connection for heart disease is denied.

Service connection for throat cancer is denied.


REMAND

The Veteran claims his currently diagnosed diabetes mellitus 
is related to his service.  Specifically, he claims that it 
is due to his alleged exposure to herbicides and various 
other chemicals while he was stationed at Fort McClellan and 
Fort Drum.  The record shows that he attended the U.S. Army 
Chemical School at Fort McClellan, Alabama, and served as a 
smoke generator operator at Fort McClellan from May 1966 to 
December 1967, and that he had Active Duty for Training 
(ACDUTRA) at Camp Drum.  The RO has arranged for development 
to verify the Veteran's alleged exposure to Agent Orange at 
Fort Drum (It has been certified that there was no Agent 
Orange spraying at Fort Drum while the Veteran was serving 
there.); however, there has not yet been adequate development 
regarding Agent Orange/chemical exposure at Fort McClellan.

VA has established guidelines for verification of Agent 
Orange exposure in locations other than the Republic of 
Vietnam or along the Demilitarized Zone of Korea (See 
Adjudication Manual M21-1MR).  It does not appear that such 
development has been completed with respect to the Veteran's 
allegations of Agent Orange/other chemicals exposure Fort 
McClellan.

Regarding the claim of service connection for hypertension, 
the earliest medical evidence with respect to hypertension is 
dated in 1993 and is contained in treatment records from the 
Veteran's employer, variously identified as Transport of New 
Jersey, Public Service Coordinated Transport, and New Jersey 
Transit Bus Operations Inc.  These records show that the 
Veteran was employed there since 1969; however, the earliest 
treatment records are dated in 1973 and appear to be 
incomplete.  In addition, the Veteran has also submitted 
copies of VA treatment records from the VA Medical Center in 
East Orange, New Jersey dated in 1976 and 1977.  It is not 
clear whether these records are complete.  These records were 
submitted by the Veteran; the record does not reflect any 
attempt on VA's part to secure records of his treatment at 
that facility.  Any unassociated records of treatment the 
Veteran may have received for hypertension and/or diabetes 
since his discharge from service may contain information 
pertinent to these claims, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of any and all 
treatment and evaluations he has received 
for hypertension and diabetes since his 
discharge from service, to provide any 
releases necessary for VA to secure 
records of any such private treatment.  
The RO should secure copies of complete 
clinical records of all such evaluations 
and treatment the Veteran received from 
the identified sources (and specifically 
records from his employer and the VA 
Medical Center in East Orange, New 
Jersey).  If any private provider does not 
respond to the RO's request, the Veteran 
should be so notified, and advised that 
ultimately it is his responsibility to 
ensure that such records are received.  

2.  The RO should furnish the veteran's 
description of Agent Orange/chemical 
exposure to Compensation and Pension 
service (C&P) via e-mail (addressed to 
VAVBAWAS/CO/211/AgentOrange) and request a 
review of the Department of Defense 
inventory of herbicide operations to 
determine whether herbicides were used at 
Fort McClellan as alleged.

If C&P Service review does not confirm use 
of herbicides at Fort McClellan as 
alleged, the RO should submit a request 
for verification of exposure to herbicides 
to The United States Joint Services 
Records Research Center (JSRRC).  See M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).

The RO should also arrange for exhaustive 
development to ascertain whether the 
Veteran would have been exposed to any 
other toxic chemicals (and if so the 
nature of the chemicals and the extent of 
exposure) in the course of his duties as a 
smoke generator operator at Fort 
McClellan.  

3.  If it is verified that the Veteran was 
indeed exposed to a toxic chemical (other 
than Agent Orange/an herbicide as 
contemplated under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309), the RO should 
arrange for the Veteran's claims file to 
be forwarded to an appropriate physician 
to provide a medical advisory opinion as 
to whether his diagnosed diabetes mellitus 
is indeed related to such exposure.  The 
consulting physician must explain the 
rationale for the opinion.

4.  The RO should then re-adjudicate the 
claims of service connection for 
hypertension and diabetes mellitus.  If 
either remains denied, the RO should issue 
an appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


